Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In view of the present amendment, the restriction requirement in the previous office action is hereby withdrawn.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 22, line 4, “angled” should read “angle” for consistency.
In claim 23, “the plurality of process gas outlets respectively comprise a nozzle” should read “each of the process gas outlets comprises a nozzle” for improved clarity.
In claim 26, line 1, “base body” should read “the base body” for consistency.
In claim 33, lines 2, “an inertization device connected with the suction device” should read “connected with an inertization device” for improved clarity.
In claim 34, lines 1-2, “comprising: an intertization device connected with the suction device” should read “connected with an inertization device” for improved clarity.
In claim 34, line 4, “angled” should read “angle” for consistency.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claims 16 and 32 recite “a suction element rotatably supported by the base body, the suction element having an annular shape surrounding the inner suction volume and the suction element configured to rotate around a rotation axis passing through the inner suction volume” (italics added by Examiner).  Although the disclosure shows the suction device having an annular shape surrounding the inner suction volume, as shown in Figs. 1, 2, and 4, the claims and the disclosure do not clearly define what structures make up the suction element beyond the 112(f) interpretation that the suction element comprises a plurality of blades rotatably supported about the rotation axis (see Claim Interpretation section below).  Therefore, in view of these deficiencies, the disclosure does not provide support for “the suction element having an annular shape surrounding the inner suction volume” and therefore this limitation constitutes new matter.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites “a suction element rotatably supported by the base body, the suction element having an annular shape surrounding the inner suction volume and the suction element configured to rotate around a rotation axis passing through the inner suction volume” (italics added by Examiner).  Neither claim 16 nor the disclosure clearly define what structure makes up the suction element beyond the 112(f) interpretation that the suction element comprises a plurality of blades rotatably supported about the rotation axis.  Therefore, it is unclear whether the suction element must have an annular shape, or instead, as shown in Figs. 1, 2, and 4 in the disclosure, it is the suction device which has an annular shape surrounding the inner suction volume.  For the purpose of examination, claim 16 reads on “a suction device, having an annular shape surrounding an inner suction volume, and configured to…wherein the suction device comprises:…a suction element rotatably supported by the base body, the  configured to rotate around a rotation axis passing through the inner suction volume”.  Examiner suggests amending the claims to read this way or in a similar manner to overcome this rejection, as well as the 112(a) rejection for the claim described above.  Dependent claims fall herewith.  
Claim 19 recites "a consolidation zone of the process chamber".  It is unclear whether this zone is the same as the zone recited in claim 18 or not.  For the purpose of examination, claim 19 reads on "the consolidation zone of the build plane".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.  
Claim 20 recites "the inertization stream of process gas".  This term is not previously used in this claim or its parent claims(s), and does not have proper antecedent basis, making it unclear what element is being referenced.  It is also unclear whether the claim references the inertization stream or process gas recited in claim 19.  For the purpose of examination, claim 20 reads on "the inertization stream or process gas".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
Claim 26 recites "the suction stream of process gas".  This term is not previously used in this claim or its parent claims(s), and does not have proper antecedent basis, making it unclear what element is being referenced. For the purpose of examination, claim 26 reads on "a suction stream of process gas".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
Claim 27 recites "the suction channel comprises a snail-like shape".  It is unclear how the term like in this context modifies the shape of a snail, and therefore, it is unclear what shapes fall within the scope of a snail-like shape.   For the purpose of examination, this recitation does not limit further limit the shape of the suction channel beyond the requirement that the suction channel have a diameter that is constant or varies along the circumference of the base body.   
Claim 29 recites "the suction stream of process gas".  This term is not previously used in this claim or its parent claims(s), and does not have proper antecedent basis, making it unclear what element is being referenced.  For the purpose of examination, claim 29 reads on "a suction stream of process 
Claim 32 recites “a suction element rotatably supported by the base body, the suction element having an annular shape surrounding the inner suction volume and the suction element configured to rotate around a rotation axis passing through the inner suction volume” (italics added by Examiner).  Neither claim 32 nor the disclosure clearly define what structure makes up the suction element beyond the 112(f) interpretation that the suction element comprises a plurality of blades rotatably supported about the rotation axis.  Therefore, it is unclear whether the suction element must have an annular shape, or instead, as shown in Figs. 1, 2, and 4 in the disclosure, it is the suction device which has an annular shape surrounding the inner suction volume.  For the purpose of examination, claim 32 reads on “the suction device having an annular shape surrounding an inner suction volume and comprising:…a suction element rotatably supported by the base body, the suction element comprising a plurality of blades rotatably supported about the rotation axis, the suction element configured to rotate around a rotation axis passing through the inner suction volume”.  Examiner suggests amending the claims to read this way or in a similar manner to overcome this rejection, as well as the 112(a) rejection for the claim described above.  Dependent claims fall herewith.  
Claim 33 recites "the inertization stream of process gas".  This term is not previously used in this claim or its parent claims(s), and does not have proper antecedent basis, making it unclear what element is being referenced.  For the purpose of examination, claim 33 reads on "the inertization stream or process gas".  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a suction element rotatably supported by the base body…the suction element configured to rotation around a rotation axis passing through the inner suction volume in claims 16-35.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function: suction element comprising a plurality of blades rotatably supported about the rotation axis, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 16-18 and 28-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oliver (US PG Pub 2019/0126553).
Regarding claims 16 and 28, Oliver teaches an apparatus for additively manufacturing three-dimensional objects (Figs. 1, 2B, 2C, 3, and accompanying text) the apparatus comprising: 
a process chamber (400 in Fig. 1) configured for additively manufacturing three-dimensional objects therein (para. 0013); 
a suction device (100 in Fig. 1), having an annular shape surrounding an inner suction volume (as shown in Fig. 1, with inner suction volume 159 as shown in Fig. 2C and per para. 0028), and configured to remove process gas from the process chamber (airflow shown by arrows 202 and 204 in Fig. 1 and discussed in paras. 0017 and 0021 is removal of a process gas, ie. air, from the chamber; furthermore, recitation of a material handled by the apparatus, such as process gas, does not limit an apparatus per MPEP 2115), wherein the suction device comprises: 
a base body having an annular shape (154 in Figs. 2B, 2C, 3 and para. 0022) surrounding the inner suction volume (as shown in Fig. 2C); and 
a suction element (comprising 158, 160, 164, and 156 in Fig. 3) rotatably supported by the base body (para. 0029), the suction element comprising a plurality of blades (156-N in Fig. 2B and para. 0026) rotatably supported about the rotation axis, as recited in claim 28, (shown by arrow 180 in Figs. 2B, 2C), the suction element configured to rotate around a rotation axis passing through the inner suction volume (rotation around axis 160 in Fig. 3).
Regarding claim 17, Oliver teaches the suction element comprises a plurality of blades rotatably supported about the rotation axis.
Regarding claim 18, Oliver teaches the suction device is configured to suck process gas from a consolidation zone of a build plane (400 in Fig. 1), the consolidation zone defining a location where build material is directly irradiated by an energy beam (paras. 0001, 0003, 0013, 0016).
Regarding claim 29, Oliver teaches the suction element is driven by a suction stream of process gas generated by the suction device (per the last sentence in para. 0018; also para. 0034) and/or the suction element is driven by a driving unit (by driving unit 164 per paras. 0029-0031).
Regarding claim 30, Oliver teaches the inner suction volume comprises a symmetric shape (volume 159 per Fig. 2C has symmetry around the central crossbar).
Regarding claim 31, Oliver teaches the suction device is movable relative to a build plane in the process chamber (hose 200 is flexible providing movement capability; see also para. 0034 and Fig. 1).
Regarding claim 32, Oliver teaches a suction device (100 in Fig. 1), for removing process gas from a process chamber of an apparatus for additively manufacturing three-dimensional objects (airflow shown by arrows 202 and 204 in Fig. 1 and discussed in paras. 0017 and 0021 is removal of a process gas, ie. air, from the chamber; furthermore, recitations of an intended use in the preamble and of a material handled by the apparatus, such as process gas, do not limit an apparatus per MPEP 2115), the suction device having an annular shape surrounding an inner suction volume (as shown in Fig. 1, with inner suction volume 159 as shown in Fig. 2C and per para. 0028), wherein the suction device comprises: 
a base body having an annular shape (154 in Figs. 2B, 2C, 3 and para. 0022) surrounding the inner suction volume (as shown in Fig. 2C); and 
a suction element (comprising 158, 160, 164, and 156 in Fig. 3) rotatably supported by the base body (para. 0029), the suction element comprising a plurality of blades (156-N in Fig. 2B and para. 0026) rotatably supported about the rotation axis (shown by arrow 180 in Figs. 2B, 2C), the suction element configured to rotate around a rotation axis passing through the inner suction volume (rotation around axis 160 in Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver, as applied to claims 16 and 18 above, in view of Mueller (DE 102004031881B4, with text citations to attached machine translation).
Regarding claim 19, Oliver does not teach this feature.
	However, Mueller teaches a suction device for additive manufacturing apparatus connected with an inertization device (comprising 12 and 10 in Fig. 2 and as described in paras. 0010 and 0020), wherein the inertization device comprises at least one process gas outlet (10) configured to guide at least a part of an inertization stream or process gas to the consolidation zone of the build plane (as shown in Fig. 2 and described in paras. 0010 and 0020). 
	  Mueller teaches that the use of an inertization device in combination with a suction device provides improved protection of optical elements and other areas inside the apparatus from contamination by vapors and particles formed during additive manufacturing (paras. 0003-0004).
	In view of Mueller’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Oliver’s apparatus to include Mueller’s inertization device to predictably obtain improved prevention of contamination of optics and other areas inside Oliver’s apparatus.
Regarding claim 20, Oliver does not teach this feature.
	However, Mueller teaches the inertization device comprises a pressure accumulator arranged upstream of the at least one process gas outlet (12 in Fig. 2), wherein the pressure accumulator is configured to store the inertization stream or process gas under pressure (as described in para. 0020), 
Regarding claim 21, Oliver does not teach this feature.
	However, Mueller teaches an embodiment of an inertization device comprises a plurality of process gas outlets (10 in Fig. 1) that are connected with the pressure accumulator (212 in Fig. 1 and para. 0020), wherein the inertization stream of process gas stored under pressure in the pressure accumulator is guided through the process gas outlets to the consolidation zone (as shown in Fig. 1), with the motivation and benefits for modifying Oliver with these features provided in the rejection of claim 19 above. 
 Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver, as applied to claim 16 above, in view of Mueller (DE 102004031881B4, with text citations to attached machine translation).
Regarding claim 22, Oliver does not teach these features.
However, Mueller teaches an inertization device connected with the suction device (Fig. 1), wherein the inertization device comprises a plurality of process gas outlets (12) respectively arranged at a defined angle towards the rotation axis (as shown in Fig. 1), the defined angled selected to guide an inertization stream of process gas towards central axis of the suction device (as shown in Fig. 1), with the motivation and benefits for modifying Oliver with these features the same as that provided in the rejection of claim 19 above.   
Regarding claim 23, Oliver does not teach this feature.
However, Mueller teaches each of the process gas outlets comprises a nozzle (nozzles 10 in Fig. 1 or rectangular nozzle 31 in Fig. 3), with the motivation and benefits for modifying Oliver with these features the same as that provided in the rejection of claim 19 above.  
Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver in view of Mueller, as applied to claim 19 above, further in view of McMurtry (US PG Pub 2016/0136730).
Regarding claim 24, Oliver and Mueller do not teach these features.
However, McMurtry teaches an apparatus for additive manufacturing (Fig. 7) comprising a working head (142 in Fig. 7a and para. 0051) comprising an irradiation device (including laser of para. 
McMurtry teaches that this configuration allows the irradiation device and inertization device to move together (1st sentence para. 0051). 
	As noted for claim 19 above, Mueller teaches that the use of an inertization device in combination with a suction device provides improved protection of optical elements and other areas inside the apparatus from contamination by vapors and particles formed during additive manufacturing (paras. 0003-0004).
	Thus, in view of the teachings of McMurtry and Mueller, it would have been obvious to one of ordinary skill in the art to further modify the apparatus of Oliver modified by Mueller with McMurtry’s working head configuration to predictably obtain the benefits of inert gas protection taught by Mueller with convenient movement of the intertization device in unison with the movement of the energy beam on a single working head.  Such a configuration avoids the complication and additional componentry of two separate moving heads (one for each of the inertization and irradiation devices) and the need for a scheme providing for the heads to track each other across the build surface.
Regarding claim 25, Oliver does not teach this feature.
However, Mueller teaches the inertization device and the suction device define at least a portion of an integrally built module.
Regarding claim 26, Oliver teaches the base body defines a suction channel (indicated by arrow 202 in Fig. 3), and wherein the suction element is configured to guide a suction stream of process gas into the suction channel (as shown by arrows 202 and 204 in Fig. 1) and through at least one process gas exhaust (200 in Fig. 1).
Regarding claim 27, Oliver teaches a diameter of the suction channel is constant (see inner diameter of 154 in Fig. 3).
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver, as applied to claim 32 above, in view of Mueller (DE 102004031881B4, with text citations to attached machine translation).
Regarding claim 33, Oliver does not teach these features.
	However, Mueller teaches a suction device for additive manufacturing apparatus comprising an inertization device (comprising 12 and 10 in Fig. 2 and as described in paras. 0010 and 0020) connected with a suction device (as shown in Fig. 2), wherein the inertization device comprises at least one process gas outlet (10) configured to guide at least a part of an inertization stream or process gas to the consolidation zone of the build plane (as shown in Fig. 2 and described in paras. 0010 and 0020); and 
	a pressure accumulator arranged upstream of the at least one process gas outlet (12 in Fig. 2), wherein the pressure accumulator is configured to store the inertization stream or process gas under pressure (as described in para. 0020).  
	Mueller teaches that the use of an inertization device in combination with a suction device  provides improved protection of optical elements and other areas inside the apparatus from contamination by vapors and particles formed during additive manufacturing (paras. 0003-0004).
	In view of Mueller’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Oliver’s apparatus to include Mueller’s inertization device and pressure accumulator to predictably obtain improved prevention of contamination of optics and other areas inside Oliver’s apparatus.
Regarding claim 34, Oliver does not teach these features.
However, Mueller teaches an inertization device connected with the suction device (Fig. 1), wherein the inertization device comprises a plurality of process gas outlets (12) respectively arranged at a defined angle towards the rotation axis (as shown in Fig. 1), the defined angled selected to guide an inertization stream of process gas towards central axis of the suction device (as shown in Fig. 1), with the motivation and benefits for modifying Oliver with these features provided in the rejection of claim 33 above.   
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Oliver, as applied to claim 32 above, in view of McMurtry.
Regarding claim 35, Oliver does not teach these features.
However, McMurtry teaches an apparatus for additive manufacturing (Fig. 7) comprising a working head (142 in Fig. 7a and para. 0051) comprising an irradiation device (including laser of para. 0050 and optics of Fig. 7a and para. 0051), wherein an suction device (110 in Figs. 1 and 7a and para. 0037) is mounted to the working head (as shown in Fig. 7a) by a plurality of fastening elements (connection 146 and housing 145 in Fig. 7a and para. 0051 are fastening elements).  
McMurtry teaches that this configuration removes powder residues and debris (para. 0003) and3 3allows the irradiation device and suction device to move together (1st sentence para. 0051). 
	Thus, in view of the teachings of McMurtry, it would have been obvious to one of ordinary skill in the art to further modify the apparatus of Oliver with McMurtry’s working head configuration to predictably obtain the benefits of powder debris removal together with convenient movement of the suction device in unison with the movement of the energy beam on a single working head.  Such a configuration avoids the complication and additional componentry of two separate moving heads (one for each of the suction and irradiation devices) and the need for a scheme providing for the heads to track each other across the build surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/JIMMY R SMITH JR./Examiner, Art Unit 1745